Title: To Benjamin Franklin from Jonathan Williams, Jr.: Four Letters, 22 July 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & honoured Sir.
Nantes July 22. 1779
Since writing you on the 13th Instant in which I informed you that the Privateers complained of by the Spanish Court could not be american ones, I have made more particular Enquiry, and in order to satisfy the Ambassador in the fullest manner I return you the Paper you sent to me with a Certificate from the Brokers here declaring that such Privateers have never appeared in France. I can say nothing about the one in the West Indies but I am convinced that all such Insults have been from the English & not from the americans.
I am ever with the greatest Respect your dutifull & affectionate Kinsman
Jona Williams J
His Excelly Doctor Franklin.
 
Notation: Williams Jona. July 22 1779.
 
II.
Dear & honoured Sir.
Nantes July 22. 1779
I informed on the 13th Instant, I informed you that Capt Babcock Commander of the Genl Mifflin Privateer had released one hundred & ninety Prisoners at Sea and I inclosed you a Receipt for the same properly authenticated.— On hearing that the Cartel Ship was arrived in this River I thought it my Duty to claim an Exchange of these Prisoners and accordingly wrote the enclosed to Mr Schweighauser. If you think it is just & expedient to insist on my Receipts being accepted in Exchange for 190 Americans you will no Doubt give orders accordingly.— I am with the greatest Respect Your dutifull and affectionate Kinsman
Jona Williams J
His Excellency Doctor Franklin.
 
Notation: Williams Jona. July 22. 1779.
 
III.
Dear & honoured Sir.
Nantes July 22. 1779
This is the 3d Letter I have written to you to day, I write seperate Ones in order to keep the Business of each seperate.— My arbitration goes on but slowly, the Gentn thought it was necessary to write to Mr Lee to make their proceedings perfectly impartial, and he tries by his answer to put a Stop to the Examination; I sent you by last Post a Copy of this Performance, you will see how he tries to twist himself out, and because he knows he can’t support his malicious accusations he wants to impress the Gentlemen with an Idea that they have not sufficient authority, but in spight of all his endeavours I shall I hope obtain my End.— They have examined and approvd of my Vouchers already & from everything that I can discover their opinion is very honourably for me; they have seen that I never have made use of a Sol of public Money for a private Speculation and they have also seen that even were I to be allowed as a merchant would have been by another merchant for doing the same Business, the public would owe me a great deal of money. As soon as it is over I will bring their award to you in Person. I am impatient to do this for I find my presence only can prevent my losing ground when I want to be most firmly established. I hope you have delivered my last to Mr A and that you approve of it. Can any man be more open than I am, they may know the Worst of me with all my heart, and so they hear only truth I do not care what they hear, for I want to conceal nothing.—
I am ever with the greatest Respect Dear & hond Sir most sincerely & affectionately Yours
J Williams J
  
I have just received your Recommendation of Mr Watteville and I will do all I can for him, but there is no way of his going to America from this at present.—
 
Addressed: a monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis en son Hotel / a Passy près Paris
Notation: Williams Jona. July 22. 1779.
 
IV.
Dear & honoured Sir.
Nantes July 22. 1779
This will be presented to you by Captain Foligny who commanded the Marquis de la Chalotais in her first Voyage to America early in the War. He is just returned from the West Indies and being an experienced Officer will be able to give you a good Accot of the naval Operations in that part of the World.
I recommend him to your Civilities and am with the greatest Respect Your dutifull & affectionate Kinsman
Jona. Williams J
His Excellency Doctor Franklin.
 
Notation: Williams Jona. July 22. 1779.
